Exhibit 10.1
 
 
Cosi, Inc.
1751 Lake Cook Road, Suite 600
Deerfield, Illinois  60015
 
September 19, 2011
 
William Koziel
1440 Monarch Circle
Naperville, IL 60564
 
Dear Mr. Koziel:
 
This letter will confirm the agreement between you and Cosi, Inc. (“Cosi”) to
provide you with certain benefits upon termination of employment in certain
circumstances.
 
In the event your employment with Cosi is terminated by Cosi without Cause (as
defined below) at any time on or after the date of the appointment of a
permanent Chief Executive Officer of Cosi but prior to the first anniversary of
such appointment (such period of time, the “Transition Period”), Cosi shall
continue to pay to you your then-current base salary and shall pay for the cost
to continue your medical and health benefits coverage, in each case, as
severance (the “Severance”) during the twelve-month period following such
termination of employment.  Notwithstanding the foregoing, you shall immediately
notify Cosi if you become covered under Medicare or another employer’s group
health plan, at which time Cosi’s provision of medical coverage for you and your
eligible dependents will cease.  After the expiration of such twelve-month
period, you may elect, at your own expense, to continue medical and health
benefits coverage pursuant to your rights under the Consolidated Omnibus Budget
Reconciliation Act.  Any payments to you pursuant to this letter agreement
shall, at Cosi’s discretion, be offset and less any amounts owed by you to Cosi.
 
The term “Cause” shall mean one or more of the following:
 
a.  
you shall be convicted of, or plead guilty or nolo contendere to, a felony;

 
b.  
you shall willfully neglect or fail to perform the services required to be
provided by you as Chief Financial Officer of Cosi, provided that written notice
from the Board of Directors of Cosi specifying such neglect or failure and a
reasonable opportunity to cure, up to but not to exceed thirty (30) days, has
been delivered to you and such neglect or failure to perform shall continue
beyond such specified cure period; and/or

 
c.  
you shall commit any fraud, embezzlement or other act of intentional dishonesty
against Cosi, or shall attempt to profit from any transaction in which Cosi is a
participant and in which you have an undisclosed interest adverse to Cosi.

 
This letter agreement may be executed in one or more counterparts, each of which
shall be deemed an original, and all of which shall constitute one and the same
agreement and

 
 

--------------------------------------------------------------------------------

 

 
shall become effective when one or more counterparts have been signed by each of
the parties and delivered to the other party, it being understood that both
parties need not sign the same counterpart.  This letter agreement shall be
governed by and construed in accordance with the laws of the State of Illinois,
without regard to the conflicts of law rules of such State.  This letter
agreement shall terminate upon expiration of the Transition Period.
 
[SIGNATURE PAGE FOLLOWS]

 
 

--------------------------------------------------------------------------------

 

 
If the foregoing is in accordance with your understanding of our agreement,
please sign on the space provided below and return the enclosed executed copy of
this letter, which will then constitute our agreement with respect to the
foregoing matters.
 

  Very truly yours           COSI, INC.                  
By:
/s/ KARL OKAMOTO       Name: Karl Okamoto        Title: Chair, Compensation
Committee of the Board           

 
 
Acknowledged and Agreed:
 

         
/s/ WILLIAM KOZIEL
   
 
 
WILLIAM KOZIEL
   
 
 


Dated: 9/22/2011